Citation Nr: 0127616	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to May 
1949.  The veteran died in December 1982, and the appellant 
is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2001 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for cause of the veteran's death and that denied 
entitlement to DIC under the provisions of 38 U.S.C. § 1318.  

The Board has imposed a temporary stay on the adjudication of 
38 U.S.C. § 1318 claims in accordance with the directions of 
the United States Court of Appeals for the Federal Circuit in 
its decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  In that decision, the Federal Circuit directed 
the VA to conduct expedited rulemaking which will either 
explain why certain regulations-38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106-are inconsistent on the "hypothetical 
entitlement " issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.  


FINDINGS OF FACT

1.  A September 1986 Board decision denied entitlement to 
service connection for cause of the veteran's death.   

2.  Evidence received since the September 1986 Board decision 
is duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The September 1986 Board decision is final.  

2.  The evidence received since the September 1986 Board 
decision is not new and material evidence; the claim of 
entitlement to service connection for cause of the veteran's 
death is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.104(a) (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1957 rating decision granted service connection for 
far advanced, active pulmonary tuberculosis and assigned an 
initial noncompensable rating from April 1957 to July 1957 
and a 100 percent rating since July 1957.  After a March 1971 
VA tuberculosis board found inactive, cavitary pulmonary 
tuberculosis, the May 1971 and August 1971 rating decisions 
decreased the rating to 50 percent from March 1973 and to 30 
percent from March 1977.  A November 1971 Board decision and 
the April 1973, July 1977, June 1978, and January 1979 RO 
decisions affirmed the reductions because the veteran's 
pulmonary tuberculosis had been classified as inactive 
without reactivation since March 1971.  

The veteran died in December 1982, and the appellant filed an 
application for DIC in January 1983.  Rating decisions from 
August 1983 to March 1986 denied entitlement to service 
connection for cause of the veteran's death, and the veteran 
perfected a timely appeal.  Eventually, a September 1986 
Board decision affirmed the RO's denial of service connection 
for cause of the veteran's death.  

At the time of the final September 1986 Board decision, the 
record included lay statements; hearing testimony; records of 
school attendance; certificates of marriage, births, baptism, 
and deaths; VA field investigation reports; service 
department records; a Philippine Army record; service medical 
records; and private and VA medical records.  

In lay statements, the appellant contended that the veteran 
spit blood and experienced chest pain and shortness of breath 
in his lifetime due to active pulmonary tuberculosis.  The 
appellant and her neighbors attested to the identities of the 
veteran, the appellant, and their children.  At a February 
1985 regional office hearing, the appellant testified that 
pulmonary tuberculosis was the cause of the veteran's death 
because he had no other diagnosed illnesses.  She testified 
that he had three days of fever and that he coughed and spit 
a great deal of blood on the day that he died.  

The records of school attendance and birth and baptism 
certificates established the dates of birth of the veteran 
and family members.  The marriage certificates established 
the date of the veteran's marriage to the appellant.  Two 
originals and several copies of a December 1982 death 
certificate stated that the veteran died on December [redacted], 1982 
from pulmonary tuberculosis.  Other death certificates of 
record showed that at least three of the veteran's children 
had died in childhood.  

During a March 1983 VA field investigation, the physician who 
signed the death certificate stated that she had not attended 
the veteran at his death and that she stated pulmonary 
tuberculosis as the antecedent cause of death based upon 
information from the people who reported his death.  At the 
field examination in June 1983, the appellant stated that the 
veteran had last been treated for pulmonary tuberculosis in 
October 1982 and that no physician had been present at the 
veteran's death.  She reported that the veteran spit blood 
and was confined to his bed for six days before he died.  Two 
neighbors confirmed that they saw the veteran spit blood for 
years before his death and that the neighborhood knew that 
the veteran had pulmonary tuberculosis because everyone was 
concerned about getting the disease if they talked directly 
with the veteran.  A March 1986 field investigation report 
showed that the physician who claimed to have treated the 
veteran twelve days before his death had maintained no 
contemporaneous records because the veteran had been treated 
at home outside of a clinic.  The physician claimed that he 
generally treated the veteran on an emergency basis, to stop 
bleeding, and that no special tests or hospitalization had 
been recommended because he believed that the veteran could 
not afford the medical bills.  The physician opined that, 
based upon observations of the veteran spitting blood in 
large amounts, general body weakness, and sweating that 
pulmonary tuberculosis had recurred and reached a far 
advanced state.  The physician opined that the veteran had 
died of pulmonary tuberculosis and he noted seeing a 
container full of bloody sputum after he arrived too late to 
save the veteran on December [redacted], 1982.  

Service department records showed that the veteran served on 
active duty from June 1946 to May 1949, including sixteen 
months of service on Okinawa.  A Philippine Army record 
claimed that the veteran served in the Philippine military 
from June 1943 to November 1946.  Service medical records 
showed a negative chest x-ray in May 1946 and that the 
veteran's lungs and chest showed no significant abnormalities 
at the May 1949 separation examination.  

Private medical records showed that a private physician 
treated the veteran for tuberculosis of both lungs with 
hemoptysis from May 1951 to October 1956 and for vomiting of 
blood in July 1953.  A private hospital treated him for 
moderately advanced, probable Koch's disease in October 1955.  
A June 1971 x-ray suggested moderately advanced fibro 
exudative bilateral Koch's infection, and a December 1973 x-
ray suggested far advanced, probably active pulmonary 
tuberculosis.  In April 1974, a private physician for an 
insurance company noted repeated hemoptysis of varying 
degrees since 1967 with the most recent onset of hemoptysis 
in January 1973, and the impression was moderately advanced, 
active chronic pulmonary tuberculosis.  At the same time, an 
April 1974 hospital laboratory test showed no acid-fast 
bacilli, and the hospital diagnosis was far advanced, but 
inactive chronic pulmonary tuberculosis.  The veteran was 
treated at a private hospital in February 1976 and August 
1976 for pulmonary tuberculosis with hemoptysis and acute 
bronchial asthma.  He was treated at other private hospitals 
for pulmonary tuberculosis in February 1977 and for chronic 
infiltration of both upper lobes, probably acid-fast in 
etiology, in May 1977.  The May 1977 x-ray diagnosis was 
emphysema and far advanced pulmonary tuberculosis with 
cavitation unchanged from April 1975.  A February 1978 
medical certificate stated that sputum examination of the 
veteran was positive +2 for acid-fast bacilli, and the 
February 1978 and April 1978 x-ray diagnoses were far 
advanced pulmonary tuberculosis with cavitation unchanged 
from April 1974 and emphysema.  Another private physician 
treated the veteran for moderately far advanced pulmonary 
tuberculosis with hemoptysis in August 1978, and a private 
medical center treated him for far advanced pulmonary 
tuberculosis with hemoptysis from October 1979 to November 
1979.  Sputum tests in April 1980 were negative for acid-fast 
bacilli, and the April 1980 and April 1981 diagnoses included 
inactive pulmonary tuberculosis.  A June 1983 letter from the 
physician who had treated the veteran since 1951 stated that 
he had prescribed medication for treatment of pulmonary 
tuberculosis with hemoptysis at the veteran's residence in 
October 1982.  A November 1984 letter from another physician 
stated that he had treated the veteran since December 1979 
and last treated him on December 12, 1982 when the veteran 
was in the terminal stage of advanced pulmonary tuberculosis 
with pleural effusion but had been able to pass the crisis.  
The last treating physician opined that the veteran died on 
December [redacted], 1982 from suffocation due to large blood clots 
and that the cause of death was cardio-respiratory arrest 
secondary to suffocation by blood clots due to massive 
hemoptysis as a complication in far advanced pulmonary 
tuberculosis with pleural effusion.  

VA medical records, including chest x-rays, revealed minimal 
pulmonary tuberculosis of the right lung with undetermined 
stability in May 1949 and far advanced, active pulmonary 
tuberculosis at annual VA examinations from July 1957 to July 
1962 and during a VA hospitalization from August 1967 to 
November 1967.  Based on medical records showing stationary 
lesions in both upper lobes since September 1970, a March 
1971 VA tuberculosis board determined that pulmonary 
tuberculosis had become inactive, cavitary.  A June 1971 VA 
x-ray revealed far advanced pulmonary tuberculosis unchanged 
since September 1970 and a diagnosis of emphysema.  At the 
June 1978 VA examination, the diagnosis was again far 
advanced, inactive pulmonary tuberculosis, cavitary.  

The RO denied reopening the claim of entitlement to service 
connection for cause of the veteran's death in February 2001 
and June 2001, and the appellant perfected a timely appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

Unfortunately for the appellant, new and material evidence 
has not been submitted to reopen the claim.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The evidence submitted since September 1986 includes lay 
statements, a Philippine Army record, certificates of the 
veteran's marriage and death, private medical statements, and 
a VA hospitalization report.  

The appellant's lay assertions that pulmonary tuberculosis 
caused the veteran's death are not material because they 
duplicate previous lay statements and because she is a lay 
person who is not competent to render a medical opinion which 
relates the veteran's death to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Her other lay 
statements are not material because they repeat text from 
previously filed medical records and rating actions, cite 
inapplicable case law or federal regulations, or assert 
additional service for the veteran prior to June 1946.  Even 
if the appellant believes that the veteran served in the 
United States Army before June 1946, the VA is bound by the 
service department findings that the veteran's service in the 
United States Armed Forces began in June 1946.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The copy of the Philippine Army record submitted since 
September 1986 is not material because it duplicates the 
multiple copies of the same record included in the claims 
folder before September 1986.  Even if the Philippine Army 
record had been new, which it was not, the VA could not have 
accepted this document as proof of service in the United 
States military because it was not issued by the service 
department.  See 38 C.F.R. § 3.203 (2001).   

The January 1994 certifications of the veteran's 1951 
marriage and December 1982 death are not material because 
they duplicate the information in previously submitted 
certificates.  The May 2000 and February 2001 statements from 
a private doctor are not material because they simply 
reiterate the patient history shown in medical records 
included in the claims folder prior to September 1986.  The 
two additional copies of an August 1967 to November 1967 VA 
hospital report are not material because they duplicate a 
report submitted before September 1986.  

The claim is not reopened because the evidence received since 
September 1986 is duplicative of previously obtained evidence 
or is not probative of the issue of entitlement to service 
connection for cause of the veteran's death.  


ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and entitlement to service connection 
for cause of the veteran's death remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

